Citation Nr: 0120722	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-03 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left ankle with post-traumatic changes, 
currently evaluated as 10 percent disabling.

2.  The propriety of the initial 10 percent evaluation 
assigned for varicose veins of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  

In a July 1998 rating decision, the RO confirmed and 
continued a 10 percent evaluation for the veteran's service 
connected residuals of a gunshot wound to the left ankle with 
post-traumatic changes, and granted service connection for 
varicose veins of the left ankle with a noncompensable 
evaluation.  The veteran appealed both decisions.  In a 
subsequent August 2000 rating decision, the RO increased the 
rating for the varicose veins of the left ankle to 10 percent 
disabling.

The veteran provided testimony at an April 2001 hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) at the RO.  A transcript of the hearing is of 
record.

The Board notes that the RO adjudicated the varicose vein 
claim as one for an increased rating.  However, in light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (Court)-formerly, the United States 
Court of Veterans Appeals-in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized the 
issue on appeal as involving the propriety of the initial 
evaluation assigned. 


REMAND

The veteran contends, in effect, that the residuals of a 
gunshot wound of his left ankle and the varicose veins of his 
left ankle are more disabling than currently evaluated and 
that they should receive higher evaluations. After a 
preliminary review of the claims file, the Board finds that a 
remand of both matters is warranted.

In conjunction with his claim for an increased rating for his 
service-connected residuals of a gunshot wound to the left 
ankle, the veteran was afforded a VA orthopedic examination 
in June 1998.  At that time, examination of the veteran's 
ankle revealed full range of motion of the ankle with some 
discomfort on extremes of dorsiflexion of the ankle.  
Sensation was slightly decreased on the plantar aspect of the 
foot as well as the dorsum of the foot.  The examiner's 
impression was status post gunshot wound to the left ankle 
with recurrent swelling and intermittent dull pain associated 
with some varicose veins in the distal leg and ankle area as 
well as some decreased sensation of the dorsum and plantar 
aspect of the left foot.  Based on the examiner's findings, 
the RO confirmed and continued the 10 percent rating for the 
veteran's left ankle and assigned a separate noncompensable 
evaluation for varicose veins of the left ankle.  The 
varicose vein evaluation was increased to 10 percent 
disabling in a subsequent rating decision.  

The Board notes, however, that at the April 2001 hearing, the 
veteran testified that with regard to his left ankle, he 
experiences limitation of motion, pain upon movement from 
side to side and upon pushing the toes down, and instability.  
With regard to his varicose vein disability, the veteran 
testified that his physician by the name of Ben Santiago at 
the VA hospital was concerned about the severity of his 
varicose vein condition and that he was going to document his 
concerns.  He stated that he experiences constant swelling 
and that he has to wear stockings for his varicose vein 
condition.  Lastly, the veteran testified that he had been 
seen by a VA physician for his left ankle condition 
subsequent to his submission of a February 1999 VA outpatient 
treatment record which is contained in the claims folder. The 
additional treatment records have not been associated with 
the claims folder and should be obtained.  Furthermore, the 
Board notes that based on the veteran's allegations of an 
increase in the severity of his service-connected disorders 
and the fact that the last VA examination of record was 
conducted in 1998, the veteran should be afforded a VA 
examination to determine the current nature and severity of 
his service connected left ankle and varicose vein disorders.  

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

The action requested above is consistent with the duty to 
assist imposed under Veterans Claims Assistance Act of 2000.  
However, to ensure compliance with the notice and duty to 
assist provisions contained in the new law, in addition to 
the foregoing, the RO should undertake any other indicated 
development and/or notification action.  

The Board further notes that the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that, when a veteran alleges he suffers pain due to a 
service-connected musculoskeletal disability in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should include an assessment 
of the degree of functional loss, if any, due to pain, 
weakened movement, excess or premature fatigability or 
incoordination, to include with activity or repeated use, 
and/or during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 (2000).

Also, since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating decision granting 
service connection for varicose veins of the left ankle, the 
veteran's claim must be considered pursuant to the provisions 
of Fenderson. 


Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's 
service-connected residuals of a gunshot 
wound of the left ankle and varicose 
veins of the left ankle.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the 
veteran should also be afforded a special 
VA orthopedic examination to determine 
the present severity of his service-
connected residuals of a gunshot wound of 
the left ankle.  The entire claims 
folder, to include a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
appropriate tests and studies, to include 
X-rays and range of motion studies (the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes) 
should be conducted, and all clinical 
findings should reported in detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left ankle 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The physician should also comment upon 
the effects of the service-connected left 
ankle disorder upon his ordinary activity 
and how it impairs him functionally, 
particularly in the work place.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3. The RO should also schedule the 
veteran for a comprehensive VA 
circulatory examination to ascertain the 
current severity of the veteran's 
varicose veins of the left ankle. The 
entire claims folder, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  The examiner should specify on 
the examination report that the claims 
folder has been reviewed. All clinical 
findings should be reported in detail. 
Use of Jobst stockings or other 
circulation assistance devices should be 
noted, but the examination should be 
conducted with those devices removed. 
Specifically, the examiner must state 
whether there is massive board-like edema 
with constant pain at rest; persistent 
edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration; or persistent edema and 
stasis pigmentation or eczema, with or 
without intermittent ulceration.

4.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the appellant.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the claims in light of all relevant 
evidence of record, and all pertinent 
legal authority, to include, as regards 
the veteran's claim for a higher 
evaluation for residuals of a gunshot 
wound of the left ankle, that governing 
consideration of functional loss due to 
pain and other factors, cited above. In 
adjudicating the issue of the proper 
rating warranted for service-connected 
varicose veins of the left ankle during 
the appeal period, the RO should consider 
whether separate ratings could be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged ratings."  See 
Fenderson, supra.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

8.  If the benefit(s) sought on appeal 
continue to be denied, the veteran (and 
his representative) should be furnished 
an appropriate Supplemental Statement of 
the Case and be given an opportunity to 
submit additional evidence and/or 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





